Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 1, 3-9, and 11-20 are pending in this case.
Claims
Claim Amendments filed on 06/14/2022 are accepted.
Priority
No foreign priority is claimed.
Double Patenting
No Double Patenting Issues.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rigel Minard on 08/11/2022.	Please amend the application as follow:
1. (Currently Amended) A method of retrieving results based on a query including raw query terms and expansion terms using Weighted Mutual Affinity (WMA), the method comprising:
identify, based on respective term embedding vectors of a corpus of terms, a first number of first expansion terms of a raw query term that are nearest to the raw query term in an embedding space;
normalize distances between the raw query term and the identified first expansion terms in the embedding space resulting in normalized raw-expansion distances that sum to a constant number: 
for each identified first expansion term of the first expansion terms:
identify, based on the respective term embedding vectors, the first number of expansion term neighbors of the first expansion term that are nearest to the first expansion term in the embedding space:
normalize distances between the first expansion term and the identified expansion term neighbors in the embedding space resulting in expansion-expansion distances that sum to the constant number:
determine, for each first expansion term for which the raw query term is in the expansion term neighbors, a WMA weight between the raw query term and the first expansion term based on (1) 4 normalized raw-expansion distance of the normalized raw-expansion distances between the raw query term and the first expansion term, and (2) a normalized expansion-expansion distance of the normalized expansion-expansion distances between the first expansion term and the raw query term; and
execute the query with the raw query term and a second number of the first expansion terms with a corresponding WMA weight higher than a specified threshold, to generate query results; wherein the WMA weight is asymmetric such. that the WMA weight between (i) the raw query term and (ii) the first expansion term does not equal the WMA weight between (i) the first expansion term, and (ii) the raw query term for any first expansion term of the first expansion terms.
2. (Cancelled)
3. (Currently Amended) The method of claim 1, wherein the WMA weight between (i) the raw query term and (ii) the first expansion term equals the normalized raw-expansion distance between the raw query term and the expansion term scaled by a ratio of (i) the normalized expansion-expansion distance between the expansion term and the raw query term to (ii) the normalized raw-expansion distance between the raw query term and the expansion term.
9. (Currently Amended) A non-transitory machine-readable medium including instructions that, when executed by a machine, cause the machine to perform operations for retrieving results based on a query including raw query terms and expansion terms using Weighted Mutual Affinity (WMA), the operations comprising:
identifying, based on respective term embedding vectors of a corpus of terms, expansion terms of a raw query term that are nearest to the raw query term in an embedding space;
normalizing distances between the raw query term and the identified expansion terms resulting in normalized raw-expansion distances that sum to a constant number:
for each identified expansion term:
identifying, based on the respective term embedding vectors, a first number of expansion term neighbors of the expansion term that are nearest to the expansion term in the embedding space;
normalizing distances between the expansion term and the identified expansion term neighbors resulting in expansion-expansion distances that sum to the constant number;
determining, for each expansion term for which the raw query term is in the expansion term neighbors, a WMA weight between the raw query term and the expansion term based on (1) a normalized raw-expansion distance of the raw-expansion normalized distances between the raw query term and the expansion term, and (2) a normalized expansion-expansion distance of the expansion-expansion normalized distances between the expansion term and the raw query term; and
executing the query with the raw query term and a second number of the expansion terms with a corresponding WMA weight higher than a user-specified threshold, determined based on the constant, to generate query results; wherein the WMA weight is asymmetric such. that the WMA weight between (i) the raw query term and (ii) the first expansion term does not equal the WMA weight between (i) the first expansion term, and (ii) the raw query term for any first expansion term of the first expansion terms.
10. (Cancelled)
11. (Currently Amended) The non-transitory machine-readable medium of claim 9, wherein the WMA weight between (i) the raw query term and (ii) the first expansion term equals the normalized raw-expansion distance between the raw query term and the expansion term scaled by a ratio of (i) the normalized expansion-expansion distance between the expansion term and (ii) raw query term to the normalized raw-expansion distance between the raw query term and the expansion term.
15. (Currently Amended)  A system comprising:
a memory including instructions;
processing circuitry coupled to the memory, the processing circuitry to execute the instructions of the memory to implement a program for retrieving results based on a query including raw query terms and expansion terms using Weighted Mutual Affinity (VMA) the program comprising:
identifying, based on respective term embedding vectors of a corpus of terms, a first. number of expansion terms of a raw query term that are nearest to the raw query term in an. embedding space,
normalizing distances between the raw query term and the identified expansion terms resulting in normalized raw-expansion distances that sum to 4 constant number;
for each identified expansion term:
identifying, based on the respective term embedding vectors, the first number of expansion term neighbors of the expansion term that are nearest to the expansion term;
normalizing distances between the expansion term and the identified expansion term neighbors in the embedding space resulting in expansion-expansion distances that sum to the constant number;
determining, for each expansion term for which the raw query term is in the expansion term neighbors, a WMA weight between the raw query term and the expansion term based on (1) a normalized raw-expansion distance of the normalized raw-expansion distances between the raw query term and the expansion term, and (2) a normalized expansion-expansion distance of the normalized expansion-expansion distances between the expansion term and the raw query term; and
executing the query with the raw query term and a second number of the expansion terms with a corresponding WMA weight higher than a user-specified threshold, determined based on the constant, to generate query results; wherein the WMA weight is asymmetric such. that the WMA weight between (i) the raw query term and (ii) the first expansion term does not equal the WMA weight between (i) the first expansion term, and (ii) the raw query term for any first expansion term of the first expansion terms.


			Reasons for Allowance
Claims 1, 3-9, and 11-20 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 06/14/2022 persuasive.
Schuetze (US 5675819) – Teaches word expansion of a query using thesaurus. It also teaches nearest neighbor analysis and normalization using nearest expansion term. However, it does not explicitly teach the rest of the claims in conjunction.
Sun (US 20110213777) – Teaches normalized expansion distance that sum to a value. However, it does not explicitly teach the rest of the claims in conjunction.

Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 08/13/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156